                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                  CENTRAL DIVISION

PARNELL R. MAY                                                                       PLAINTIFF
#22568-16

V.                              CASE NO. 4:21-CV-154-LPR-BD

ERIC HIGGINS, et al.                                                             DEFENDANTS

                                            ORDER

        The Court has received a Recommendation for dismissal filed by Magistrate Judge Beth

Deere. The parties have not filed objections. Indeed, all parties agree to the dismissal, which was

sought by Mr. May.     After a careful and de novo review of the Recommendation and the record,

the Court concludes that the Recommendation should be, and hereby is, approved and adopted as

this Court’s findings in all respects.

        Mr. May’s Motion to Dismiss (Doc. 21) is GRANTED. This case is hereby DISMISSED

without prejudice.

        IT IS SO ORDERED this 27th day of May 2021.



                                                     ________________________________
                                                     LEE P. RUDOFSKY
                                                     UNITED STATES DISTRICT COURT
